COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 



NO. 2-04-365-CV



CHRISTINE MOCKABEE	APPELLANT



V.



MEAGHAN TRISLER	APPELLEE



----------



FROM COUNTY COURT AT LAW NO. 1 
OF TARRANT COUNTY

----------

MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------

On November 23, 2004 we notified appellant, in accordance with T
EX.
 R. A
PP.
 P. 42.3, that this court may not have jurisdiction over this appeal because it appeared the notice of appeal was not timely filed.  
We stated that the appeal would be dismissed for want of jurisdiction unless appellant or any party desiring to continue the appeal filed with the court within ten days a response showing a reasonable explanation for the late filing of the notice of appeal.  
See
 
Tex. R. App. P.
 10.5(b), 26.3(b), 42.3(a).  We have not received a response.

The trial court’s judgment was signed August 19, 2004.  Because a motion for new trial was timely filed, appellant’s notice of appeal was due November 17, 2004.  The notice of appeal was not filed until November 19, 2004, and appellant has not offered any explanation for the late filing.

Therefore, it is the opinion of the court that this appeal should be dismissed for want of jurisdiction.  
See
 T
EX
. R. A
PP
. P. 42.3(a), 43.2(f).  Accordingly, we dismiss the appeal.

PER CURIAM 	



PANEL D:	HOLMAN, GARDNER, and WALKER, JJ.

DELIVERED: December 23, 2004























FOOTNOTES
1:See 
Tex. R. App. P. 47.4.